Citation Nr: 9934234	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to November 1965 
and from June 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Cheyenne Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDING OF FACT

The appellant has presented no competent medical evidence 
linking the cause of his emphysema to any event or etiology 
in service, including any medical infirmities he was treated 
for during service or to the use of tobacco products during 
service.


CONCLUSION OF LAW

The claim for service connection emphysema, to include on the 
basis of tobacco use, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that nicotine dependence was incurred in 
service, or was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303(a), 3.307, 3.309; VA O.G.C. 
Prec. Op. No. 19-97 (May 13, 1997).  Notwithstanding the lack 
of a diagnosis of nicotine dependence during service or 
within one year thereafter, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that nicotine dependence was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In January 1993, VA General Counsel held that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VA O.G.C. Prec. Op. No. 
2-93 (Jan. 13, 1993), VAOPGCPREC 2-93 (citing 38 C.F.R. 
§ 3.303(d)).  The General Counsel further held that the 
determination as to whether nicotine dependence may be 
considered a disease for compensation purposes is essentially 
an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The opinion 
also noted in passing that, if nicotine dependence were 
considered a disease for compensation purposes, such 
dependence began in service, and resulting tobacco use led to 
disability, then the issue was whether secondary service 
connection could be established for that disability pursuant 
to 38 C.F.R. § 3.310(a).  The threshold question concerning 
secondary service connection of tobacco-related disability or 
death is whether nicotine dependence may be considered a 
disease within the meaning of the veterans' benefit laws.  VA 
O.G.C. Prec. Op. No. 2-93, Paras. 2-4.  

The General Counsel revisited these issues in VAOPGCPRECOP 
19-97 (1997).  Taking up where VA O.G.C. Prec. Op. No. 2-93 
left off, it was noted that VA's Under Secretary for Health, 
in a May 1997 memorandum, stated that nicotine dependence may 
be considered a disease for VA compensation purposes.  The VA 
General Counsel continued that secondary service connection 
could be established only if a veteran's nicotine dependence 
arising in service and resulting in tobacco use is the 
proximate cause of the disability or death.  See VAOPGCPREC 
19-97, para. 3, and its discussion of proximate cause.  A 
subsequent event, or "intervening" cause, may interrupt the 
causal connection between an event or circumstances and 
subsequent incurrence of disability or death.  Id. at para. 4 
(citing as an example Bludworth Shipyard, Inc. v. Lira, 700 
F.2d 1046, 1051-52 (5th Cir. 1983)).  

The VA General Counsel indicated that assuming VA 
adjudicators adopt the Under Secretary for Heath's conclusion 
that nicotine dependence may be considered a disease for 
compensation purposes, then the two principal questions for 
adjudication of claims for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability or death occurring after service.  The General 
Counsel noted that with regard to the first question, 
the determination of whether a veteran is dependent on 
nicotine, this is a medical issue.  VAOPGCPREC 19-97 (citing 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, 181, 243-45 (1994) 
(DSM-IV) (defining nicotine dependence as "a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, including tolerance despite use of 
substantial amounts of nicotine, persistent desire or 
unsuccessful efforts to cut down or control nicotine use, and 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or physiological problem 
that is likely to have been caused or exacerbated by 
nicotine").  

Thus, the General Counsel held that (1) assuming nicotine 
dependence may be considered a disease, (2) the veteran 
acquired a dependence on nicotine while in service, and (3) 
said dependence was the proximate cause of disability 
or death resulting from the use of tobacco products by him, 
then service connection should be established on a secondary 
basis.  VAOPGCPREC 19-97.  The General Counsel reiterated 
that the answers to these dispositive questions must be 
determined by adjudication personnel applying established 
medical principles to the facts of the particular case in 
question.  The General Counsel also indicated, on the issue 
of proximate cause, that if it is determined a veteran 
continued to use tobacco products following service as result 
of nicotine dependence in service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.  Id.  

In response to the General Counsel's holdings and the views 
expressed by the Under Secretary for Health, the acting VA 
Under Secretary for Benefits indicated in a July 1997 letter 
to ROs and VAMCs that nicotine dependence is such a disease.  
The acting Under Secretary for Benefits noted that each 
decision must specifically address the remaining two 
elements, i.e., whether the veteran acquired a dependence on 
nicotine in service and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

A review of the veteran's service medical records 
demonstrates that on his June 1966 enlistment examination, 
the veteran reported that that he had had asthma from ages 3 
to 6.  On his May 1970 report of medical history, the veteran 
reported having had shortness of breath.  In the narrative 
portion of the report, the veteran was noted to have had an 
old history of asthma.  On the May 1970 service separation 
examination, normal findings were reported for the lungs and 
chest.  The veteran's service medical records are entirely 
negative for any findings referable to emphysema.  

Medical records that immediately post date service are 
similarly negative for emphysema.  At the time of July a 1972 
hospitalization, the veteran's lungs were noted to be clear.  
Palpation, percussion and auscultation did reveal expiratory 
wheezy rales, but there were no other abnormalities.  

In August 1994, the veteran requested service connection for 
asthmatic emphysema.  At that time, the veteran reported that 
he started smoking during active duty training for "time 
occupancy."  The veteran noted that upon his re-enlistment 
for active duty in June 1966, he started smoking as of result 
of off-duty boredom.  He stated that upon discharge, he was 
smoking three packs per day.  He indicated that he was 
severely addicted to nicotine produced by cigarettes and that 
it was now very hard for him to quit smoking.  The veteran 
reported that he was currently using an oxygen tank.  He also 
noted that he had to take four daily inhalers.  The veteran 
indicated that he had tried using a nicotine patch.  He 
further stated that he had put on considerable weight since 
he had stopped smoking.  

Outpatient treatment records demonstrate that the veteran was 
diagnosed as having COPD at the time of a March 1994 VA 
examination.  Pulmonary function testing revealed that the 
veteran had severe obstructive airway disease.  At the time 
of a January 1995 VA outpatient visit, the veteran was noted 
to be smoking again.  In a May 1995 outpatient treatment 
report, the veteran was noted to have decreased his smoking 
from 4 packs per day to 1.5 packs per day.  

In July 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran admitted to smoking 
1/2 to 3/4 of a pack of cigarettes per day.  The veteran 
indicated that he had shortness of breath after walking 50 
feet.  He noted that he was able to catch his breath after a 
few minutes of rest.  He stated that inhalers helped him to 
breathe.  

Physical examination revealed that the veteran arrived for 
the examination without oxygen.  His respirations were 20 
breaths per minute.  His oxygen saturation rate was 87 to 88 
percent on room air when seated.  Examination of the chest 
revealed increased anterior/posterior diameter.  There were 
decreased breath sounds in all lung fields and the veteran 
had an occasional expiratory wheeze in all lung fields.  
Diagnosis of severe COPD and nicotine dependence were 
rendered.  

On a March 1997 tobacco use questionnaire form, the veteran 
indicated that he had not smoked cigarettes prior to service, 
that he had smoked two to three packs of cigarettes per day 
while inservice, and that he had smoked 2-3 packs per day 
until December 1996 and less than one pack per day 
thereafter.

Chest x-rays taken in February 1997 revealed that the veteran 
had emphysema and scarring or subsegmental atelectasis in the 
right middle lobe.  

In his November 1997 notice of disagreement, the veteran 
reported that his nicotine dependence started inservice and 
that this nicotine dependence led to his current emphysema.  
In his January 1998 substantive appeal, the veteran again 
indicated that his smoking inservice led to nicotine 
dependence, which caused his current emphysema.  He noted 
that the longest that he had been able to quit smoking was 13 
days.  

In April 1998, the veteran forwarded copies of statements 
from four individuals who indicated that the veteran did not 
smoke or use any other tobacco products prior to going into 
military service, but that he was a heavy smoker when 
discharged from service.  

In July 1998, the veteran forwarded a report from what 
appeared to be a VA physician.  In his report, the examiner 
indicated that an inservice fall had caused trauma to the 
chest and lungs and that this with tobacco use had led to 
emphysema.  

In October 1998, the RO faxed a copy of this letter to the 
Cody VAMC to determine if this was the examiner's signature.  
In response to the request, the examiner indicated that he 
had not written the letter and that it was not his signature.  

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for COPD and emphysema well 
grounded.  Caluza, 7 Vet. App. at 498.  There is no competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between these conditions and 
any event or incident of his active duty service.  As noted 
above, the medical evidence does not show a diagnosis of COPD 
or emphysema until a number of years after his military 
service.  Moreover, no competent evidence of record relates 
either COPD or emphysema to any incident or event of his 
active service.

As a lay person the veteran would not be competent to say 
that he had emphysema in service (indeed he concedes that his 
emphysema began after service) or that his current emphysema 
or that any continuity of symptomatology after service was 
related to the currently diagnosed emphysema.  Savage, 10 
Vet. App. at 497- 98.  In this case, there is no competent 
evidence of emphysema during service nor is there medical 
evidence linking a continuity of symptomatology after to the 
diagnosis of emphysema.  

Similarly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the appellant's emphysema was due to tobacco use during 
his military service.  See VAOPGCPREC 2-93.  Moreover, 
although his medical history is corroborative of a long-
history of cigarette smoking, there is no evidence showing 
that he was nicotine dependent during his military service.

As previously noted, a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, 
whether the veteran acquired a dependence on nicotine in 
service, and whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran.  These three questions 
must be answered in the affirmative, before service 
connection could be established.  See VAOPGCPREC 19-97.  As 
detailed above, the medical history of this case denotes a 
long history of cigarette smoking.  Medical records on file 
suggest that there is a connection between his chronic long-
term history of smoking and the onset of his emphysema.  
However, what is lacking here is competent evidence showing 
the incurrence or aggravation of nicotine dependence in 
service.  Even assuming that the veteran was nicotine 
dependent in service, there is no competent evidence that the 
current emphysema is due to the nicotine use in service as 
opposed to such use at some time after service.  As such, 
there is no adequate basis to award service connection for 
emphysema on account of tobacco use during service.

A layperson's opinion cannot provide the necessary link 
showing the incurrence of emphysema due to nicotine 
dependence or any other cause during service.  As detailed 
above, the relevant caselaw requires that the "link" must be 
satisfied by competent medical evidence.  In this case, 
unfortunately for the appellant, there is none.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With respect to these 
contentions, it is not shown by the evidence that the 
appellant has the requisite medical expertise or training to 
render a competent medical opinion on the etiology of his 
COPD or emphysema.  On the basis of the above findings, the 
Board can identify no basis in the record that would make 
this claim for service connection plausible or possible. 38 
U.S.C.A. § 5107(a) (West 1991).

The Board does note that the record contains a purported 
statement from a VA physician linking the veteran's current 
emphysema to trauma and tobacco use in service.  However, the 
physician has confirmed that he did not write that statement.  
While evidence is generally presumed true for purposes of 
well groundedness, the Board is not required to accept the 
truthfulness of inherently incredible evidence.  Samuels v. 
West, 11 Vet. App. 433 (1998).  The statement purporting to 
link current emphysema to service falls into that category, 
because it has been disowned by its purported author.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Accordingly, the Board must deny the appellant's claim of 
service connection for emphysema as not well grounded.


ORDER

Service connection for emphysema is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

